               Case 2:20-cv-00128-MJP Document 31 Filed 12/22/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          NAKIA CAMPBELL,                                    CASE NO. C20-128 MJP

11                                  Plaintiff,                 ORDER OF DISMISSAL

12                  v.

13          FEDERAL RESERVE BANK OF SAN
            FRANCISCO,
14
                                    Defendant.
15

16
            On December 22, 2020, the Parties notified the Court that a settlement had been reached
17
     in this matter, and it appears that no issue remains for the Court’s determination. (Dkt. No. 30.)
18
     The Court ORDERS that this action and all claims asserted herein are DISMISSED with
19
     prejudice and without costs to any party.
20
            In the event that the settlement is not perfected, any party may move to reopen the case,
21
     provided that such motion is filed within thirty (30) days of the date of this order. Any trial date
22
     and pretrial dates previously set are hereby VACATED and any pending motions are
23
     STRICKEN.
24


     ORDER OF DISMISSAL - 1
             Case 2:20-cv-00128-MJP Document 31 Filed 12/22/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated December 22, 2020.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 2
